GRAVES, Judge.
Appellant was convicted in the county court of McCulloch County for the violation of the liquor law, Vernon’s Ann.P.C. art. 666 — 1 et seq., and his punishment was assessed at a fine of $100.
The complaint and information appear regular. The record is before this court without statement of facts or bills of exceptions. In the absence of the evidence adduced upon the trial, this court is unable to appraise the matters presented in the motion for new trial.
The judgment of the trial court, therefore, will be in all things affirmed.